DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 07/28/2021, with respect to the outstanding objections to the specification have been fully considered and are persuasive. The objections to the specification have been withdrawn. 

Applicant’s arguments, filed 07/28/2021, with respect to the outstanding objections to the claims have been fully considered and are persuasive. The objections to the claims have been withdrawn. 

Applicant’s arguments, filed 07/28/2021, with respect to the previous 35 USC §103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The disclosure is objected to because of the following informalities:
weight polymer” in all instances.
Appropriate correction is required.

Claim Objections
Claims 1, 3-4, and 7 are objected to because of the following informalities:
Claims 1, 3-4, and 7 recite “high molecular polymer.” This should read “high molecular weight polymer.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 7 recites “wherein the high molecular polymer comprises … polymethyl methacrylate”, while claim 1 requires the treatment liquid comprises methanol. However, PMMA is not soluble in ethanol (and this appears to be acknowledged in ¶56 of instant specification). Thus, claim 7 lacks written description for the combination of PMMA with methanol.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-11, 14, and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the sub-step of preparing the fibrous conjugated polymer comprises immersing the fibrous material into a treatment liquid, and subjecting it to heating, shaking, and sonication to peel off the high molecular polymer of the outer layer of the fiber material, thereby producing the fibrous conjugated polymer, wherein the treatment liquid comprises methanol.” 

wherein the step of preparing the fibrous conjugated polymer comprises: a sub-step of preparing a composite fiber material: preparing a composite fiber material having a conjugated polymer as an inner layer and a high molecular polymer as an outer layer by a coaxial electrospinning process;
and a sub-step of preparing a fibrous conjugated polymer: peeling off the high molecular polymer of the outer layer of the composite fiber material to obtain the fibrous conjugated polymer,
wherein the sub-step of peeling off the high molecular polymer of the outer layer of the composite fiber material to obtain the fibrous conjugated polymer comprises immersing the fibrous material into a treatment liquid, and subjecting it to heating, shaking, and sonication to peel off the high molecular polymer of the outer layer of the fiber material, thereby producing the fibrous conjugated polymer, 

Additionally, claims 3-4 and 6-11 should be amended to fix other antecedent basis issues, e.g. “an outer layer” in claim 3.
Other claims are rejected for their dependence on claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-4, 6, 8-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Babel, et al. "Electrospun nanofibers of blends of conjugated polymers: morphology, optical properties, and field-effect transistors." Macromolecules 38.11 (2005): 4705-4711 (cited by and provided with IDS filed 04/29/2020), in view of Vohra, et al. "Electroluminescence from conjugated polymer electrospun nanofibers in ACS nano 5.7 (2011): 5572-5578 (cited by and provided with PTO-892 mailed 04/29/2021), and “Polyvinylpyrrolidone.” Polyvinylpyrrolidone - Wikipedia, 22 Oct. 2016, https://web.archive.org/web/20161022012932/https://en.wikipedia.org/wiki/Polyvinylpyrrolidone. 

Claim 1. Babel teaches a method for preparing a conjugated polymer film (see Fig. 1, and Experimental Section), comprising:
preparing a fibrous conjugated polymer (polymer is prepared and then electrospun);
and preparing a conjugated polymer film from the fibrous conjugated polymer (see Fig. 1; layer including nanofibers can be construed as a film),
wherein the conjugated polymer is at least one selected from conjugated polymer of polyfluorene (here ‘is’ is read as comprising),
wherein the step of preparing the conjugated polymer film from the fibrous conjugated polymer comprises:
preparing a dispersion containing a fibrous conjugated polymer (preparing core precursor solution);
and preparing a conjugated polymer film from the dispersion (see Experimental Section),
wherein the step of preparing the fibrous conjugated polymer comprises: a sub-step of preparing a composite fiber material: preparing a composite fiber material having a conjugated polymer as preparing composite core-shell polymer with PVP shell, PVP MW ~ 1300000, which, according to instant specification, ¶48, is a high molecular weight);
and a sub-step of preparing a fibrous conjugated polymer: peeling off the high molecular polymer of the outer layer of the composite fiber material to obtain the fibrous conjugated polymer (removing PVP by immersion in ethanol),
wherein the sub-step of peeling off the high molecular polymer of the outer layer of the composite fiber material to obtain the fibrous conjugated polymer comprises immersing the fibrous material into a treatment liquid to peel off the high molecular polymer of the outer layer of the fiber material, thereby producing the fibrous conjugated polymer, 
Babel des not teach and subjecting the fibrous material to heating, shaking, and sonication, instead only teaching immersion.
Vorha teaches that sonication can be used to dissolve polymers that are immersed in solution (see Experimental: Preparation of the Nanofibers). It is common sense that shaking and raising the temperature can assist in dissolving materials, as solubility increases with temperature.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to immerse the fibrous material into a treatment liquid, and subject it to heating, shaking, and sonication to peel off the high molecular 
Babel does not teach the treatment liquid is methanol. Instead, Babel teaches the treatment liquid is methanol, but also notes that PVP is soluble in water (see Experimental Section).
Wikipedia teaches that PVP is soluble in water, in addition to methanol or ethanol (see Properties).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the treatment liquid comprise methanol, as this would have been the selection of a known material identified as suitable for its intended purpose (in this case, dissolving PVP). See MPEP §2144.07.

Claim 3. Modified Babel teaches or suggests the method of claim 1, wherein the step of preparing the fibrous conjugated polymer comprises
a sub-step of preparing a composite fiber material (see Experimental Section):
preparing a composite fiber material having a conjugated polymer as an inner layer and a high molecular polymer as an outer layer by a coaxial electrospinning process (preparing composite core-shell polymer with PVP shell, PVP MW ~ 1300000, which, according to instant specification, ¶48, is a high molecular weight);
and a sub-step of preparing a fibrous conjugated polymer: peeling off the high molecular polymer of the outer layer of the composite fiber material to obtain the fibrous conjugated polymer (removing PVP by immersion in ethanol).

Claim 4. Modified Babel teaches or suggests the method of claim 3 wherein the sub-step of preparing the composite fiber material comprises:
forming an inner layer spinning solution by using a conjugated polymer as a solute, and forming an outer layer solution by using a high molecular polymer as a solute (see Experimental Section);
and preparing a fiber material having a conjugated polymer as an inner layer and a high molecular polymer as an outer layer by a coaxial electrospinning process (see Experimental Section).

Claim 6. Modified Babel teaches or suggests the method of claim 4, but not wherein the inner layer spinning solution has a mass percentage concentration of about 1% to 15%.
However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical, as one of ordinary skill in the art would have determined the optimum or workable ranges by routine experimentation. See MPEP §2144.05(II)(A).


Claim 8. Modified Babel teaches or suggests the method of claim 4, wherein the outer layer solution has a mass percentage concentration of about 7% (0.6 g PVP in 1.5 * 1 g/mL = 1.5 g of water + 8.5 mL * 0.8 g/mL = 6.8 g of ethanol for 8.3 g solvent).

Claim 9. Modified Babel teaches or suggests the method of claim 3, wherein an operating voltage for performing the coaxial electrospinning is about 7.5 kV (which falls within the claimed range of “1 kV to 500 kV”).

Claim 10. Modified Babel teaches or suggests the method of claim 4, wherein the performing the coaxial electrospinning comprises: simultaneously spraying the inner layer spinning solution and the outer layer solution onto a plate electrode by using a needle (capillary electrospinning; see Experimental), with a distance between the needle and the plate electrode being 9 cm (which falls within the claimed range of “greater than 5 cm”; see Experimental).

Claim 11. Modified Babel teaches or suggests the method of claim 4, wherein the inner spinning solution and the outer layer solution are pumped at a rate of about 0.6 mL/h (which falls within the claimed range of “0.01 μL/h to 10 mL/h”).

Claim 14. Modified Babel teaches or suggests the method of claim 1, wherein the fibrous conjugated polymer is a nanofiber material, and the nanofiber material has a diameter of 100 nm to 500 nm (which overlaps with the claimed range of “1 nm to 200 nm”; it being obvious to choose the portion of the prior art range corresponding to the claimed range).
Babel does not teach an aspect ratio of 1000 or more. However, Babel notes that the polymer chains are oriented along the fiber axis (Optical Properties of MEH-PPV/PFO Blend Nanofibers), and suggests this is advantageous because it leads to better π-delocalization. Additionally, longer nanowires means longer distances carriers can travel along the π-delocalized polymers
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have an aspect ratio of 1000 or more in order to have better π-delocalization and charge transport.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Babel, et al. "Electrospun nanofibers of blends of conjugated polymers: morphology, optical properties, and field-effect transistors." Macromolecules 38.11 (2005): 4705-4711 (cited by and provided with IDS filed 04/29/2020), in view of Vohra, et al. "Electroluminescence from conjugated polymer electrospun nanofibers in solution ACS nano 5.7 (2011): 5572-5578 (cited by and provided with PTO-892 mailed 04/29/2021), and “Polyvinylpyrrolidone.” Polyvinylpyrrolidone - Wikipedia, 22 Oct. 2016, https://web.archive.org/web/20161022012932/https://en.wikipedia.org/wiki/Polyvinylpyrrolidone, as applied to claim 3, above, and further in view of Ahn, et al. "Superparamagnetic Core/sheath Composite Nanofibers via Coaxial Electrospinning." (2011), and Chen, et al., CN-108551609-A (cited by and provided with IDS filed 04/29/2020).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim 7. Modified Babel teaches or suggests the method of claim 3, but not wherein the high molecular polymer comprises polyethylene terephthalate.
Ahn teaches that polyethylene terephthalate is a suitable sheath for creating core-sheath nanowires (see §§2.1-2.2). Thus, there is an expectation that PETE could be used as a sheath material.
Chen teaches that a variety of shell materials can be broken down by sonication (see ¶67). Thus, there is an expectation that PETE could be broken down using sonication.
Thus, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the high molecular polymer comprises polyethylene terephthalate, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one shell material for another, and Ahn teaches PETE can be used as a sheath material, and, in general, Chen suggests a variety of shell materials can be used). See MPEP §2143 B.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Babel, et al. "Electrospun nanofibers of blends of conjugated polymers: morphology, optical properties, and field-effect transistors." Macromolecules 38.11 (2005): 4705-4711 (cited by and provided with IDS filed 04/29/2020), in view of Vohra, et al. "Electroluminescence from conjugated polymer electrospun nanofibers in solution processable organic light-emitting diodes." ACS nano 5.7 (2011): 5572-5578 (cited by and provided with PTO-892 mailed 04/29/2021), and “Polyvinylpyrrolidone.” Polyvinylpyrrolidone - Wikipedia, 22 Oct. 2016, https://web.archive.org/web/20161022012932/https://en.wikipedia.org/wiki/Polyvinylpyrrolidone, as applied to claim 1, above, and further in view of Nusko, et al., DE-102012002354-A1.

Claim 21. Modified Babel teaches or suggests the method of claim 1, but not wherein the conjugated polymer is polystyrene.
Nusko teaches that PEDOT:PSS can be spun into fibers, in addition to P3HT, and is useful for organic electronics (see ¶38; PEDOT:PSS comprises polystyrene in the form of polystyrene sulfonate).
Thus, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Babel’s conducting polymer with PEDOT:PSS as PEDOT:PSS fibers are also useful for organic electronics.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721